IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-22-00052-CR

                      IN RE LAWRENCE RAY DOUGLAS


                                Original Proceeding

                           From the 82nd District Court
                               Falls County, Texas
                              Trial Court No. 6442


                          MEMORANDUM OPINION


      On February 22, 2022, Lawrence Ray Douglas filed a Petition for Writ of

Mandamus seeking to have this Court “compel the convicting court, as a matter of law,

to make its findings and conclusions of law and, if necessary, to conduct an evidentiary

hearing without further delay.” On March 9, 2022, this Court requested a response to the

Petition for Writ of Mandamus. On March 29, 2022, the trial court notified this Court that

it had made the requested findings of fact and conclusions of law and that the findings

had been served on Douglas. Accordingly, Douglas’s Petition for Writ of Mandamus is

now moot and is dismissed for want of jurisdiction.
                                            STEVE SMITH
                                            Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition dismissed
Opinion delivered and filed April 6, 2022
Do not publish
[OT06]




In re Lawrence Ray Douglas                                Page 2